ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach the invention as particularly claimed: 
Somarajapuram (US 9,033,805 B2) and Seydoux (US 2010/0062817 A1)

However, none of the references, alone or in combination, teach or suggest determining a homothetic figure (FH) of a projection of the mechanical stop in the base plane, centered on a rest position of the control lever and passing through the projected position of the control lever in the base plane, determining a circumscribed square (Ccfh) on the homothetic figure (FH), projecting onto the circumscribed square (Ccfh) at least one coordinate of the first set of coordinates, and calculating a second set of coordinates in a Cartesian frame of reference, on the basis of the projection of said at least one coordinate of the first set of coordinates on the circumscribed square (Ccfh) so as to be able to send to the console the second set of Cartesian coordinates which is an image of the first set of coordinates.
Thus, the claimed invention is not anticipated by nor obvious over the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nikolovski et al. (US 8,913,039 B2), Seydoux (US 2010/0009735 A1), Kaplan (US 2014/0228115 A1), Callahan et al. (US 6,396,473 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.